Case 1:19-cv-03377-LAP Document 18 Filed 06/20/19 Page 1 of 1

LAW GFFICES OF
8118-137 AVENUE

Aidala, Bertuna & Kamins, PE.

546 FIFTH AVENUE TEL: (718) 238-9898
FAx: (718) 921-3292

ARTHUR L. AIDALA
MARIANNE E. BERTUNA
Hon, BARRY KAMINS (RET)

JOHN &, Esposito New YORK, NY 10036

DOMINICK GULLO nn
MICHAEL T. JACCARINO TELEPHONE: (212) 486-001 1 OF COUNSEL

IMRAN H, ANSARI JOSEPH A. BARATTA

ANDREA M. ARRIGO FACSIMILE: (212) 750-8297 JENNIFER CASSANDRA
——_—_—___——_—- PETER W. KOLP
SENIOR COUNSEL. WWW.AIDALALAW.COM Wi LIAM SANTO
LOUIS R, AIDALA . PETER S. THOMAS

JOSEPH P. BARATTA

 

 

 

 

   
 
  

 
 
 

 

 

 

 

June 19, 2019

VIA ECF fUsDe SDNY

SLU MPNT
Honorable Loretta A. Preska PELPOT. Cae
United States District Court DOC» EY PYLED
Southern District of New York dD Wenge
500 Pearl Street DATE FLLED: 2 EY 20710
New York, NY 10007 ee raped

Re: Gituffre v. Dershowitz, Case No. 19-Civ-3377-LAP
Proposed Motion Schedule

Dear Judge Preska,

Pursuant to directive number four (4) of the Court’s Order dated June 17, 2019, and
having previously conferred with Counsel for the Plaintiff, if acceptable to the Court, the Parties
propose the following briefing schedule in regard to Defendant’s Motion to Disqualify:

e July 3, 2019 for the filing of Plaintiff's Opposition.
e July 10, 2019 for the filing of Defendant’s Reply.

 

80 ORDERED / Resp ly Submitted;

LOREM A, PUTSKA
USITED STATES DISTRICT JUBGE

Gene lf, 2MNG

CC: Counsel for Plaintiff (via ECF)

 

 

 

 
